



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)        Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)      any
    of the following offences;

(i)       an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)      REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)      two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in paragraph (a).

(2)      In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)      at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)      on
    application made by the victim, the prosecutor or any such witness, make the
    order.

(2.1)
    Subject to subsection (2.2), in proceedings in respect of an offence other than
    an offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice may make an order directing that any
    information that could identify the victim shall not be published in any
    document or broadcast or transmitted in any way.

6.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

7.

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

8.

(b) on application of the victim
    or the prosecutor, make the order.

(3)      In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)      An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
    2014, c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)        Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)      For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. J.L., 2016 ONCA 593

DATE: 20160727

DOCKET: C61079

Watt, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J. L.

Appellant

J. L., acting in person

Ingrid Grant, duty counsel

Michael Bernstein, for the respondent

Heard: July 13, 2016

On appeal from the conviction entered on March 26, 2015
    and the sentence imposed on August 7, 2015 by Justice Catherine A. Kehoe of the
    Ontario Court of Justice.

ENDORSEMENT


[1]

The appellant appeals his convictions of several sexual offences alleged
    to have occurred over a period of many years. He also seeks leave to appeal his
    sentence of imprisonment for a term of six years.

[2]

The case for the Crown at trial was that on many occasions over the
    periods alleged in the informations, the appellant engaged in a variety of
    sexual misconduct with the complainant amounting to the offences alleged against
    him.

The Appeal from Conviction

[3]

The sole ground of appeal against conviction arises out of the failure
    of the trial judge to resolve what is said to be an inconsistency between the
    complainants
B. (K.G.)
, statement and her trial testimony concerning
    whether anyone, in particular her mother and brother, opened the bedroom door
    when she was being sexually assaulted by the appellant.

[4]

In the
B. (K.G.)
statement, the complainant denied that anyone
entered
the room while she was being sexually assaulted. In her evidence at trial, when
    asked whether her mother and brother had walked into the room during any such
    activity, the complainant responded:

So Ive been toldThey told me that they did.

[5]

The appellant says that the failure of the trial judge to resolve this
    contradiction amounts to a failure to provide adequate reasons for her
    conclusion of guilt, or a failure properly to apply the third step of
W.(D.)
to the evidence adduced at trial.

[6]

Some context is critical to an appreciation of this claim of error. This
    is not a case in which a single episode of sexual misconduct is alleged to have
    occurred. Rather what is alleged to have occurred here was said to be a course
    of conduct played out repeatedly in different forms in different circumstances
    over several years. This inconsistency in the complainants accounts about her
    mother and brothers presence and/or entry into the room did not detract from
    her overall claim of repeated acts of sexual misconduct. Indeed, the evidence
    of those witnesses tended to confirm the evidence of the complainant about the
    nature and circumstances of the sexual activity and where it occurred.

[7]

The complainants assertion at trial that she had been told by her mother
    and brother about their presence at the door, as evidence that they were there,
    was of no evidentiary value for the trial judge.

[8]

In assessing the effect of this complaint of error, we also bear in mind
    that it is not incumbent upon a trial judge to reconcile every inconsistency in
    a witness evidence, even the evidence of an important witness, such as a
    complainant, at trial. That said, it would have been better had the trial judge
    done so rather than devoting the overwhelming portion of her reasons to recounting
    in exquisite detail nearly all the evidence that had been given at trial.

[9]

In the end, we are not satisfied this omission renders the reasons
    insufficient for meaningful appellate review or amounts to a failure to
    consider whether the evidence that the trial judge accepted, taken as whole,
    established the guilt of the appellant beyond a reasonable doubt.

The Appeal from Sentence


[10]

The appeal against sentence was not pressed. We have nonetheless
    considered the fitness of the sentence. We are satisfied that the sentence is
    proportional to the gravity of the offence and the moral blameworthiness of the
    appellant. We see no basis on which we are entitled to interfere.

Conclusion

[11]

The appeal from conviction is dismissed. Leave to appeal sentence is granted,
    but the appeal from sentence is dismissed.

David Watt J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


